NOURSE, P. J.
The appeal in this action involves the same issues as those presented in the case of Trousdell v. Equitable Life Assurance Society numbered 12046 herein (ante, p. 74 [130 P.2d 173] and decided this day. By stipulation both appeals were submitted on the same reporter’s transcript and briefs. For the reasons stated in our opinion in the other appeal the judgment herein is affirmed. Sturtevant, J., and Spence, J., concurred.
A petition for a rehearing was denied November 18, 1942. The opinion then rendered is reported ante, p. 84 [139 P.2d 990].
Appellant’s petition for a hearing by the Supreme Court was denied December 17, 1942. Shenb, J., and Edmonds, J., did not participate therein.